Citation Nr: 1736852	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-42 166	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for polyarticular gout for the period from August 10, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980; from October 1981 to June 1997; and from May 2007 to February 2010.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2016, the Board observed that during the pendency of the appeal, the RO discontinued a 20 percent rating assigned from May 6, 2007 to February 27, 2010 as the Veteran was on active duty and received pay for active duty service.  38 C.F.R. § 3.654 (2016).  Following discharge from active duty, the RO in May 2010 reinstated the Veteran's 20 percent rating.  In May 2012, and via a rating code sheet, the RO assigned a 10 percent rating for the disorder retroactively to February 27, 2010.  The RO subsequently increased the rating to 60 percent, effective August 10, 2013.  The issues were characterized accordingly.  At that time, the Board denied an evaluation in excess of 20 percent for polyarticular gout from December 23, 2005 to May 6, 2007; restored an evaluation of 20 percent for polyarticular gout from February 27, 2010 to August 10, 2013; and denied an evaluation in excess of 20 percent for polyarticular gout from February 27, 2010 to August 10, 2013.  The remaining issue, entitlement to an evaluation in excess of 60 percent for polyarticular gout for the period from August 10, 2013, was remanded for development of the record.


FINDING OF FACT

On January 25, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


